EXHIBIT 10.31


EMPLOYMENT AGREEMENT

ROYCE R. RENFROE

THIS EMPLOYMENT AGREEMENT

(this "Agreement"), dated as of the 1st day of July, 2000, is by and between
FABRICA INTERNATIONAL, a California corporation ("Fabrica"), and ROYCE R.
RENFROE ("Employee").





W I T N E S S E T H:



WHEREAS

, Fabrica has determined that it is in its best interest that Fabrica retain the
services of Employee as President of Fabrica; and



WHEREAS

, Employee has agreed that upon the execution of this Agreement by the parties
hereto, he shall assume the responsibilities of President of Fabrica, subject to
the terms and conditions contained herein.





NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:



1. Definitions. Capitalized terms used herein shall have the meanings ascribed
to them in that certain Stock Purchase Agreement dated as of June 30, 2000 by
and among The Dixie Group, Inc. ("Dixie"), Scott D. Guenther and the Albert A.
Frink and Denise Frink Charitable Remainder Unitrust and the Albert A. Frink
Loving Trust (the "Stock Purchase Agreement").

2. Term. Subject to the terms and provisions of this Agreement, Fabrica hereby
agrees to employ Employee, and Employee hereby agrees to become employed by
Fabrica for a period of five (5) years, commencing on July 1, 2000 (the
"Commencement Date") and ending on June 30, 2005 (the "Term"). Notwithstanding
the foregoing sentence, this Agreement shall be subject to earlier termination,
but only as set forth in Sections 4 and 5 below.

3. Terms of Employment.

(a) Position and Duties.

(i) During the Term, Employee shall be employed as President of Fabrica with the
authority, duties and responsibilities customarily assigned to presidents of
similarly situated companies, together with such other reasonable duties and
responsibilities in connection therewith as may be assigned from time to time by
the Board of Directors of Fabrica. Fabrica agrees that Employee shall perform
his duties principally within the City of Santa Ana, California; provided,
however, that Fabrica may require Employee to perform his duties under this
Agreement principally from a location not farther than fifty (50) miles from the
city limits of Santa Ana, California in the event Fabrica's business operations
are moved from their present premises (1) due to any taking under the power of
eminent domain or to a sale of those premises under the threat of the exercise
of said power, or (2) due to force majeure.

(ii) During the Term, Employee agrees that he will devote substantially all of
his business attention and time to the business and affairs of Fabrica and
perform his duties hereunder to the best of his ability and in a diligent and
proper manner and that he will not, during the Term, actively or inactively,
directly or indirectly, (A) take any action that would directly or indirectly
promote any competitor of Fabrica or any competitor of The Dixie Group, Inc.
("Dixie") or injure Fabrica's or Dixie's business (it being understood that
Employee's enforcement of his rights under this Agreement shall not be
considered as action that is injurious to Fabrica's or Dixie's business), or (B)
enter into the employment of or render services to or hold any other investment
or other interest in or otherwise become associated with any other person,
business, partnership, association, corporation or other entity without
Fabrica's prior written consent, except as follows:

1. Employee shall have the right to make investments in public companies (such
investments not to exceed 4.9% of the issued and outstanding capital stock of
any one such public company);

2. Employee shall have the right to make passive investments in non-public
companies that are not competitors of Dixie or Fabrica so long as Employee
discloses such investments to Dixie or Fabrica when so requested;

3. Employee shall have the right to serve as a member of the Management
Committee of Chroma Systems Partners, a California general partnership, if
selected by Choma Technologies, Inc., a California corporation, to serve in that
capacity.



(b) Compensation and Benefits.



(i) Base Salary. During the Term, Employee shall be paid a base salary of two
hundred thousand dollars ($200,000.00) per year ("Annual Base Salary"),
installments of which shall be paid at least as frequently as monthly until such
time as Annual Base Salary may be increased (but not decreased) in accordance
with the desires of the Board of Directors of Fabrica.

(ii) Annual Bonus. In addition to the Annual Base Salary, Employee shall be
eligible to receive a bonus in an amount up to seventy five percent (75%) of his
Annual Base Salary as determined on an annual basis based upon certain specified
performance criteria. All such bonuses shall be paid in accordance with the
terms of Dixie's 2000 Leadership and Performance Incentive Award Plan ("Annual
Bonus").

(iii) Stock Options; Stock Purchase Rights. Employee is hereby granted stock
options pursuant to the terms of Dixie's Stock Incentive Plan for 30,000 shares
of Common Stock, $3.00 par value per share, of Dixie ("Dixie Common Stock"),
exercisable at the closing market price of Dixie Common Stock on June 30, 2000
(the "Closing Price"). In addition, Employee is hereby granted the right to
subscribe for the purchase of shares of Dixie Common Stock having an aggregate
market value of four hundred thousand dollars ($400,000.00) based on the Closing
Price under the applicable officers' stock ownership plan.

(iv) Employee Benefits. In addition to Annual Base Salary, Annual Bonus and
stock option and stock purchase rights as hereinabove provided, Employee shall
be entitled to such employee health, hospitalization, retirement, disability,
life and other benefits as may be generally available from time to time to key
employees of Dixie. Employee shall be credited with his years of service at
Fabrica prior to the date of this Agreement for purposes of this Agreement.
Employee shall be eligible to participate in Dixie's 401(k) plan beginning
December 31, 2000. Until June 30, 2003, Fabrica shall provide Employee with (A)
a car allowance in the amount of two thousand dollars ($2,000) per month; and
(B) supplementary healthcare benefits that are the same as or comparable to
those available to Employee as of the date of this Agreement under Fabrica's
"Execu-Care Plan".

(v) Expenses. During the Term, Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Employee in the
performance of his duties as President, such reimbursement to be made following
the submission by Employee of signed, itemized expense reports in accordance
with the travel and business expense reimbursement policies as in effect from
time to time and applicable to executives of Fabrica.

4. Termination of Employment.

(a) Death or Disability.

Employee's employment shall terminate automatically upon Employee's death. If
during the Term, Employee should suffer from a Disability (pursuant to the
definition of "Disability" set forth below), Fabrica may immediately terminate
this Agreement upon notice to Employee. Fabrica's obligation to pay any Accrued
Obligations (as defined below) to Employee shall survive such termination. For
purposes of this Agreement, "Disability" means the absence of Employee from (or
the inability of Employee to perform) his duties with Fabrica on a full-time
basis due to ill heath, whether mental or physical, for a period of 120
consecutive days, or (ii) for a total of 150 days during any 12-month period.

(b) Cause.

Fabrica may terminate Employee's employment during the Term for "Cause." For
purposes of this Agreement, "Cause" means:



(i) Employee has committed an act or has failed to act, where such act or
failure to act constitutes intentional misconduct (including, without
limitation, dishonesty, fraud or embezzlement), a reckless disregard of the
consequences of such act or failure to act, or gross negligence by Employee, and
in each case the foreseeable consequences of such act or failure to act are
damage or harm to Fabrica or Dixie;

(ii) a material breach of Sections 7 or 8 of this Agreement;

(iii) a conviction of, or the entering of a guilty or no contest plea to, any
felony or any crime involving moral turpitude;

(iv) a failure to cease or correct a material failure to discharge his duties
and responsibilities hereunder within thirty (30) days following written notice
of such failure, which notice shall state with reasonable particularity the
specific acts or omissions constituting such failure; provided, however, that
Fabrica shall not be obligated to provide such notice, and may, subject to
subsection (d) below, terminate Employee's employment immediately for cause
without first giving such notice and allowing Employee thirty (30) days to cease
or correct such material failure, if its has previously given notice of a
similar material failure of Employee to discharge his duties and
responsibilities hereunder.

(c) Good Reason.

Employee's employment may be terminated during the Term by Employee, at his
election, for Good Reason. For purposes of this Agreement, "Good Reason" means:

(i) the assignment to Employee by Fabrica of duties which are a significant
adverse alteration in the nature or status of Employee's position,
responsibilities, duties or conditions of employment under this Agreement or any
other action by Fabrica that results in a material diminution in Employee's
position, authority, duties or responsibilities under this Agreement;

(ii) any failure by Fabrica to comply with any of the provisions of Section 3(b)
of this Agreement within thirty (30) days (or, in the case of any failure to
make payment of Annual Base Salary or Annual Bonus when due, five (5) Business
Days following Fabrica's receipt of written notice of such failure from
Employee, which notice shall state with reasonable particularity the specific
acts or omissions constituting such failure; or

(iii) the relocation Fabrica's corporate offices to a location outside Santa
Ana, California other than in accordance with the provision of Section 3(a)(i).

(d) Notice of Termination.

Any termination by Fabrica for Cause or by Employee for Good Reason shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(b) of this Agreement. For purposes of this Agreement,
a "Notice of Termination" means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee's employment under the provision so indicated and (iii)
if the Date of Termination (as defined below) is other than the date of receipt
of such notice, specifies the termination date (which date shall be not more
than fifteen (15) days after the giving of such notice). The failure by Employee
or by Fabrica, as the case may be, to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Cause or Good Reason, as
the case may be, shall not waive any right of Fabrica or Employee hereunder or
preclude Fabrica or Employee from asserting such fact or circumstance in any
subsequent action to enforce their respective rights hereunder.

(e) Date of Termination.

"Date of Termination" means the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be; provided, however, (i) if
Employee's employment is terminated by Fabrica, the Date of Termination shall be
the earlier of the date on which Fabrica gives Employee actual notice of such
termination or the date of receipt of the Notice of Termination, and (ii) if
Employee's employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of Employee or the date Fabrica
terminates Employee's employment due to Disability, as the case may be.

(f) Change of Control.



In the event of a Change of Control (as defined below)



(i) Employee shall have the option, exercisable within 90 days of the Change of
Control, either of continuing his employment with the entity resulting from the
Change of Control on the same terms and conditions of this Agreement or
terminating his employment immediately and receiving payment of the following
obligations (the "Accrued Obligations") upon such termination:



(A) the portion of Annual Base Salary accrued through the Date of Termination to
the extent not theretofore paid;



(B) if a Change of Control occurs before June 30, 2003, a pro rata portion of
Employee's Annual Bonus for the fiscal year in which the Date of Termination
occurs in an amount equal to (1)(a) if the Annual Bonus has been determined
(i.e., performance criteria for the fiscal year in which the Date of Termination
occurs have been satisfied), the Annual Bonus for such year, or (b) if the
Annual Bonus has not been determined (i.e., performance criteria for the fiscal
year in which the Date of Termination occurs have not yet been satisfied), the
Annual Bonus for the preceding fiscal year (which for purposes of fiscal year
1999 shall be ($150,000), multiplied by (2) a fraction, the numerator of which
is the number of days elapsed in the fiscal year in which the Date of
Termination occurs through and including the Date of Termination, and the
denominator is 365.

(C) accrued and unpaid vacation pay through and including the Date of
Termination;

(D) unreimbursed business expenses through and including the Date of
Termination; and

(E) any compensation previously deferred by Employee (together with any accrued
interest thereon) and not yet paid by Fabrica.



(ii) In the event Employee elects to terminate his employment as a result of a
Change of Control, the non-competition period specified in Subsection 8(a) of
this Agreement shall be for three (3) years from the date of termination of
Employee's employment.

For purposes of this Subsection 4(f), "Change of Control" means (a) the failure
of Dixie (or a wholly owned entity thereof) to own, legally and beneficially,
100% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of Fabrica or (b) the occurrence of any event or the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any "person" or "group" (within the
meaning of section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended, other than the Frierson Family, becomes the "beneficial owner" (as such
term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that
a person shall be deemed to have "beneficial ownership" of all securities that
such person has the right to acquire, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition), directly or indirectly, of more than 30% of the voting stock of
Dixie (measured by voting power rather than number of shares) unless the
Frierson Family continues to own and control more than 50% of the voting stock
of Dixie (measured by voting power rather than number of shares) following such
event or the consummation of such transaction. For purposes of this Section,
"Frierson family" means the descendants of J.B. Frierson and their spouses.

5. Obligation of Fabrica upon Termination.

(a) Death.

If Employee's employment is terminated by reason of Employee's death during the
Term, Employee shall be entitled to receive the Accrued Obligations, and this
Agreement shall terminate subject to Fabrica's obligation to pay such Accrued
Obligations. All such Accrued Obligations shall be paid to Employee's personal
representative or to Employee's designated beneficiary in the case of Accrued
Obligations that will pass other than under Employee's will or the laws of
intestacy. Accrued Obligations shall be paid in a lump sum in cash within thirty
(30) days of the Date of Termination in the case of Accrued Obligations payable
to a designated beneficiary and promptly after the personal representative's
appointment in the case of Accrued Obligations payable to Employee's personal
representative. Any stock options or stock purchase rights (including those
described in Section 3(b)(iii) hereof) previously granted to Employee under
stock option plans, stock purchase agreements and/or stock option agreements
shall be exercisable only in accordance with the respective terms and conditions
thereof. For a period of one (1) year immediately following the Date of
Termination as a result of Employee's death, Fabrica shall continue all benefits
to Employee's family provided on the Date of Termination; provided, however that
Employee's family shall be responsible for any additional expense incurred by
Fabrica in providing such benefits.

(b) Disability.

If Employee's employment is terminated by reason of Employee's Disability during
the Term, Employee shall be entitled to receive the Accrued Obligations, and
this Agreement shall terminate subject to Fabrica's obligation to pay such
Accrued Obligations. All Accrued Obligations shall be paid to Employee in a lump
sum in cash within 30 days of the Date of Termination, and any stock options or
stock purchase rights (including those described in Section 3(b)(iii) hereof)
previously granted to Employee under stock option plans, stock purchase
agreements and/or stock option agreements shall be exercisable only in
accordance with the respective terms and conditions thereof. For a period of one
(1) year immediately following the Date of Termination as a result of Employee's
death, Fabrica shall continue all benefits to Employee's family provided on the
Date of Termination; provided, however that Employee's family shall be
responsible for any additional expense incurred by Fabrica in providing such
benefits.



(c) Cause; Other Than for Good Reason.

If Employee's employment shall be terminated for Cause during the Term, this
Agreement shall terminate without further obligations to Employee other than the
obligation to pay to Employee Accrued Obligations. If Employee terminates
employment during the Term other than for Good Reason, this Agreement shall
terminate without further obligations to Employee, other than for Accrued
Obligations. All such Accrued Obligations shall be paid to Employee in a lump
sum in cash within 30 days of the Date of Termination. Any stock options or
stock purchase rights (including those described in Section 3(b)(iii) hereof)
previously granted to Employee under stock option plans, stock purchase
agreements and/or stock option agreements shall be exercisable only in
accordance with the respective terms and conditions thereof.

(d) Good Reason; Other Than for Cause, Death or Disability.

If, prior to the expiration of the Term, Fabrica should terminate Employee's
employment other than for Cause, death or Disability, or if Employee should
terminate his employment under this Agreement for Good Reason:

(i) Fabrica shall pay to Employee the following severance payments and benefits
amounts:

(A) all Accrued Obligations in a lump sum in cash within 30 days after the Date
of Termination; and

(B) an amount equal to the Annual Base Salary in effect on the Date of
Termination times the number of years remaining in the Term as of the Date of
Termination, which sum shall be payable to Employee following the Date of
Termination and over the balance of the Term in equal installments as base
salaries are paid to executives of Fabrica.

(ii) For a period of one (1) year immediately following the Date of Termination,
Fabrica shall continue all benefits to Employee and Employee's family provided
on the Date of Termination.

The severance payments and benefits described in this Subsection 5(d) shall be
Employee's exclusive remedy in the event Fabrica terminates his employment prior
to the expiration of the Term other than for Cause or in the event his
employment is terminated because of his death or disability or by Employee for
Good Reason. Employee shall not be obligated to mitigate any payments owed under
this Agreement.

(e) Execution of Release. Fabrica's obligation to pay severance benefits and
payments under Subsection 5(d) is expressly conditioned upon Employee's
execution and delivery to Fabrica of a release and agreement, as drafted at the
time of Employee's termination of employment, which shall include, but not be
limited to:

(i) a mutual unconditional release of all rights to any claims, charges,
complaints, grievances, whether known or unknown to one party, against the
other, its officers, directors, employees, attorneys, affiliates, agents or
assigns, through the date of Employee's termination from employment; provided
that any rights or claims under any other written agreement between Employee and
Fabrica or Employee and Dixie from time to time shall not be subject to this
release;

(ii) a representation and warranty from each party to the other that the party
has not filed or assigned any claims, charges, complaints or grievances against
the other, its affiliates or assigns;

(iii) an agreement not to use, disclose or make copies of any confidential
information of Fabrica or its affiliates or assigns and to return any such
confidential information and property to Fabrica upon execution of the release;

(iv) an agreement to maintain the confidentiality of the existence and terms of
the release;

(v) an agreement to indemnify Fabrica, its affiliates and assigns against the
claims of third parties arising from Employee's breach of any portion of the
agreements contained in the release; and

(vi) an acknowledgement and agreement that the release and agreement shall not
be construed as an admission by the releasee of any wrongdoing whatsoever
against either party, and that all of the releasees specifically deny any such
wrongdoing.

6. Arbitration. Any dispute between the parties concerning this Agreement shall
be submitted to binding arbitration before a single arbitrator in accordance
with the following provisions:

(a) If a dispute arises concerning this Agreement, the disputed shall be
resolved through binding and non-appealable arbitration pursuant to the
Commercial Arbitration Rules of the American Arbitration Association (the
"Rules"), except where the Rules conflict with the provisions of this Section 6,
in which event the provisions of this Section 6 shall prevail. The arbitration
shall be before one (1) arbitrator selected by the parties, or if the parties
cannot agree upon a single arbitrator within thirty (30) days of a party giving
notice to the other of a proposed choice for an arbitrator, then by a single
arbitrator selected by the New York City office of the American Arbitration
Association, who shall be a person (i) who is admitted to practice law in the
State of New York, (ii) who is a partner in a law firm having at least one
hundred attorneys, and (iii) who is familiar with the terms of employment
agreements entered into in the context of acquisitions. Any arbitrator so
appointed shall be neutral and subject to disqualification for the reasons
specified in Section 19 of the Rules.

(b) Each party shall pay the fees of his or its own attorneys, expenses of
witnesses and all other expenses connected with the preparation and presentation
of such party's case. The cost of the arbitration, including the cost of the
record or transcripts thereof, if any, administrative fees, and all other fees
involved, shall be shared equally, unless the arbitrators otherwise direct.

(c) The parties agree to request that the arbitrator appointed pursuant to the
procedure agreed upon above shall, as soon as reasonably practicable after his
or her appointment, and after consultation with the parties, set an arbitration
date of no later than thirty (30) days after his or her appointment. If that
arbitrator is unable to conduct the arbitration during such 30-day period then
the parties shall select a new arbitrator in accordance with Section 6(a).

(d) The arbitration shall be conducted pursuant to the Rules, as then in effect.
Without limitation of the arbitrator's general authority, the arbitrator shall
have the right to order reasonable discovery in accordance with the Tennessee
Rules of Civil Procedure. Conformity to the legal rules of evidence shall not be
required in the arbitration. At any oral hearing of evidence in connection with
the arbitration, each party thereto or its legal counsel shall have the right to
examine its witnesses and to cross-examine the witnesses of any opposing party.
No evidence of any witness shall be presented in written form unless the
opposing party shall have the opportunity to cross-examine such witness, except
as the parties to the dispute otherwise agree in writing or except under
extraordinary circumstances where the interests of justice require a different
procedure.

(e) The decision of the arbitrator shall be binding upon all parties and no
appeal may be taken therefrom; provided, however, that no decision by such
arbitrator shall include the award of punitive damages. The decision of the
arbitrator shall be enforced and honored by the parties hereto without the
necessity of confirmation by a court. The parties hereby waive, to the extent
permitted by law, any rights to appeal or to review of any such decision by any
court or tribunal.

(f) This arbitration shall be conducted in New York, New York. In the event a
party desires to obtain judicial confirmation of an arbitration award, the
parties consent to the exclusive jurisdiction of the appropriate state court in
New York, New York for the entry and enforcement of a judgment upon any
arbitration award rendered in connection with any state law, and of the United
States District Court for the Southern District of New York, for the entry and
enforcement of judgment upon any arbitration award rendered in connection with
any federal law, and the parties agree to both subject matter and in personam
jurisdiction for those purposes.

(g) Notwithstanding any provision of this Section, the requirement to arbitrate
disputes under this Section shall not apply to any application for interim
injunctive or other equitable relief from any court of competent jurisdiction
with respect to this Agreement or any matter it contemplates.

7. Confidentiality.

(a) Receipt of Confidential Information. Employee acknowledges that Employee
either has been or will be exposed to certain confidential or proprietary
information about Fabrica and Dixie, and their respective suppliers, vendors,
customers, potential customers and competition. All advertising, sales,
manufacturers' and other materials or articles or information, including without
limitation documents, drawings, records, data bases, computer programs, data
processing reports, customer sales analyses, invoices, price lists or
information, samples, supplier and vendor terms, the identities and terms of
prior contacted prospects, or any other materials or data of any kind furnished
to Employee by Fabrica or Dixie or developed by Employee on behalf of Fabrica or
Dixie or at Fabrica or Dixie's direction or for Fabrica's or Dixie's use or
otherwise in connection with Employee's performance of services for Fabrica or
Dixie are and shall remain the sole and confidential property of Fabrica or
Dixie, as the case may be.

(b) Non-Disclosure. Employee shall not use for his personal benefit, or
disclose, communicate or divulge to, or use for the direct or indirect benefit
of any person, firm, association or entity other than Fabrica or Dixie, any
material or information referred to in Subsection 7(a) above, or any material or
information regarding the business methods, business policies, procedures,
techniques, research or development projects or results, trade secrets or other
knowledge or processes of or developed by Fabrica or Dixie or any names or
addresses of customers, prior contacted prospects, or clients or any data on or
relating to past, present or prospective customers or clients or any other
confidential information relating to or dealing with the business operations or
activities of Fabrica or Dixie, made known to Employee or learned or acquired by
Employee prior to or during Employee's employment with Fabrica or Dixie. Upon
request of Fabrica or Dixie, Employee shall immediately deliver to Fabrica or
Dixie all documents containing such material or information, and Employee shall
not retain any copies, summaries, analyses, extracts or other reproductions
thereof in whole or in part. The term "documents" as used in this Agreement
means all writings, drawings, graphs, charts, photographs, video tapes, disks,
computer memory and data in any form recorded or stored from which information
can be obtained, and all reproductions thereof.

(c) Unless otherwise agreed by Fabrica and Employee in writing, the obligations
described in this Section 7 shall survive any termination of this Agreement or
any termination of the employment relationship created hereunder.

8. Non-Inducement, Non-Competition, Trade Secrets, Etc. In exchange for the
"Non-Competition Consideration" (as defined below), Employee agrees as follows
with respect to his actions during the Term (and, as may be provided below,
after the Term):

(a) Covenants. Employee shall never directly or indirectly induce or attempt to
influence any person known to be an employee or representative of Fabrica or
Dixie to terminate his employment or relationship with Fabrica or Dixie without
the prior written consent of the president of Dixie. Without the prior written
consent of the President of Dixie, during the existence of Employee's employment
with Fabrica and for the later of (i) June 30, 2003, or (ii) two (2) years
following the termination of Employee's employment with Fabrica for any reason,
and within any city or county of the United States where Dixie or Fabrica
carries on business, Employee shall not engage in (as a principal, partner,
director, officer, agent, employee, consultant, independent contractor or
otherwise) or be financially interested in (i) any business (other than Fabrica
or Dixie) that is involved in business activities which are the same as, similar
to or in competition with any of the business activities carried on by Fabrica
or Dixie at any time, or being planned by Fabrica or Dixie at the time of the
termination of Employee's employment with Fabrica, or (ii) any business operated
by any of Fabrica or Dixie's customers, suppliers, vendors or prior contacted
prospects.

(b) Fabrica and Dixie Materials. Any and all writings, ideas, inventions,
improvements, processes, procedures and/or techniques which Employee may make,
conceive, reduce to practice, discover or develop, either solely or jointly with
any other person or persons, at any time during Employee's employment with
Fabrica, whether during working hours or at any other time and whether at the
request or upon the suggestion of Fabrica or Dixie or otherwise, and whether or
not protectible by patent, trademark, copyright or other intellectual property
law, that relate in any way to, or are useful in any manner in, any business now
or hereafter carried on or contemplated by Fabrica or Dixie, including
developments or expansions of their respective current or then current fields of
operations, shall be the sole and exclusive property of Fabrica or Dixie (as the
case may be), and Employee hereby unconditionally assigns his right, title, and
interest therein to Fabrica or Dixie (as the case may be). Employee shall not be
entitled to any additional or special compensation or reimbursement regarding
any and all such writings, ideas, inventions, improvements, processes,
procedures and techniques.

(c) Restrictive Time Period and Geographic Area. If the period of time or the
geographic area specified in Subsection 8(a) above should be adjudged
unreasonable in any proceeding, then the period of time shall be reduced by such
number of months or the area shall be reduced by the elimination of such portion
thereof, or both, so that such restrictions may be enforced in such area and for
such time as is adjudged to be reasonable. If Employee violates any of the
restrictions contained in the foregoing Subsection 8(a), the restrictive period
shall not run in favor of Employee (but shall run in favor of Fabrica or Dixie
(as the case may be)), and the restrictive period shall be extended from the
time of the commencement of any such violation until such time as such violation
shall be cured by Employee to the satisfaction of Fabrica or Dixie (as the case
may be), and it shall begin to run anew at the time of such cure.

(d) "Non-Competition Consideration." The "Non-Competition Consideration" is
included within the consideration set forth in this Agreement.

(e) Acknowledgments. Employee agrees, acknowledges, covenants, represents and
warrants as follows:

(i) That he has read and fully understands the foregoing restrictions and that
he has consulted with a competent attorney regarding the uses and enforceability
of restrictive covenants in the described geographic area or has elected not to
do so, at his own risk;

(ii) That he is aware that there may be defenses to the enforceability of the
foregoing restrictive covenants, based on time or territory considerations, and
that he knowingly, consciously, intentionally and entirely voluntarily,
irrevocably waives any and all such defenses relating to time or territory
considerations and will not assert the same in any action or other proceeding
brought by Fabrica or Dixie for the purpose of enforcing the restrictive
covenants or in any other action or proceeding involving Employee, on the one
hand, and Fabrica or Dixie, on the other hand;

(iii) That the provisions of this Agreement do not impose an extreme hardship on
him and that the provisions of this Agreement are reasonable under the
circumstances (in particular considering his exposure to the highest level
information due to his prior and current status with Fabrica and the fact that
he has been and will continue to be entrusted with many significant aspects of
Fabrica); that any restrictions contained in the Agreement are necessary to
protect the legitimate business interests of Fabrica and Dixie; that
restrictions in the Agreement have been reasonably tailored as to time and
place, and are not overly broad as to the activities proscribed (after taking
into consideration the interests of the Employee in gaining and pursuing a
livelihood, and Fabrica's and Dixie's legitimate business interests and concerns
in protecting their property, their confidential information, their
relationships, their goodwill and their economic advantage); and that because of
payments being made in consideration of, under or in connection with this
Agreement and the Stock Purchase Agreement, the restrictions of this Agreement
are agreed to be reasonable in all respects; and

(iv) That he is fully and completely aware that, and further understands that,
the foregoing restrictive covenants are an essential part of the consideration
for Employer and Fabrica entering into this Agreement and the Stock Purchase
Agreement, and that Employer and Fabrica are entering into this Agreement and
the Stock Purchase Agreement in full reliance on these acknowledgments,
covenants, representations and warranties.

(f) Unless otherwise agreed by Fabrica and Employee in writing, the obligations
described in this Section 8 shall survive any termination of this Agreement or
any termination of the employment relationship created hereunder.

9. Equitable Relief.

(a) Irreparable Harm. Employee acknowledges that the covenants and restrictions
contained in the foregoing Sections 7 and 8, in view of the nature of the
business in which Fabrica or Dixie is engaged, are reasonable and necessary in
order to protect the legitimate interests of Fabrica or Dixie, and that any
violation thereof would result in immediate and irreparable injuries to Fabrica
or Dixie. Employee acknowledges that the covenants of Employee herein and the
restrictions applicable to him are special, unique and extraordinary, and are of
peculiar value, the loss or breach of which cannot be fully compensated by
damages in an action at law. Employee therefore acknowledges that, in the event
of a breach or threat of a breach by Employee of any of the covenants or
agreements of Section 7 or Subsections 8(a) or 8(b), and not withstanding any
other provision of this Agreement:

(i) Fabrica and Dixie shall be entitled to a restraining order, order of
specific performance or other injunctive relief, without showing actual damage
and without bond or other security, as well as damages and an equitable
accounting of all earnings, profits and other benefits arising from such
violation; and

(ii) If a restraining order, order of specific performance or other injunctive
relief is issued, then Fabrica's obligation to make any payment or provide any
benefit under this Agreement, including without limitation any severance benefit
or payment, shall immediately cease.

(b) Remedies Not Exclusive. Fabrica's and Dixie's remedies under this Section 9
are not exclusive, and shall not prejudice or prohibit any other rights or
remedies under this Agreement or otherwise.

10. Successors and Permitted Assigns.

(a) This Agreement is personal to Employee and without the prior written consent
of Fabrica shall not be assignable by Employee. This Agreement shall inure to
the benefit of and be enforceable by Employee's legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon Fabrica and
its successors and permitted assigns.

(c) Fabrica will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Fabrica to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that Fabrica would be required to
perform it if no such succession had taken place. As used in this Agreement,
"Fabrica" shall mean Fabrica International and any successor to its business
and/or assets.

11. Miscellaneous.

(a) Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement shall be governed by and construed in accordance with
the laws of the State of Tennessee, without regard to principles of conflict of
laws. The parties hereto hereby declare that it is their intention that this
Agreement shall be regarded as made under the laws of the State of Tennessee and
that the laws of said State shall be applied in interpreting its provisions in
all cases where legal interpretation shall be required. Each of the parties
hereto hereby irrevocably and unconditionally agrees (a) to be subject to, and
hereby irrevocably and unconditionally submits, to the exclusive jurisdiction of
the courts of the State of Tennessee and of the federal courts sitting in the
State of Tennessee for the purposes of any action, suit or proceeding (including
appeals to their respective appellate courts) arising out of this Agreement or
the transactions contemplated hereby (and agrees not to commence any action or
proceeding except in such courts) that is not first subject to binding
arbitration as provided in this Agreement, and (b)(1) to the extent such party
is not otherwise subject to service of process in the State of Tennessee, to
appoint and maintain an agent in the State of Tennessee as such party's agent
for acceptance of legal process, and (2) to the fullest extent permitted by law,
that service of process may also be made on such party by prepaid certified mail
with a proof of mailing receipt validated by the United States Postal Service
constituting evidence of valid service, and that service made pursuant to (b)(1)
or (2) above shall have the same legal force and effect as if served upon such
party personally within the State of Tennessee. Each party irrevocably and
unconditionally waives any objections to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (i) the courts of the State of Tennessee or (ii) any United States
District Court in the State of Tennessee (including appeals to their respective
appellate courts), and hereby further irrevocably and unconditionally to the
fullest extent permitted by law waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. Nothing contained in this Subsection
shall affect the right of any party hereto to serve legal process in any other
matter permitted by law or affect the right of any party hereto to bring any
action or proceeding against any other party hereto or any party's property in
the courts in any other jurisdiction.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party; overnight courier;
registered or certified mail, return receipt requested, postage prepaid; or
facsimile transmission addressed as follows:





 

If to Employee:



Mr. Royce R. Renfroe

2801 Pullman Street

Santa Ana, California 92705



with a copy to:

White and Case, LLP

633 West Fifth Street

Los Angeles, California 90071-2007

Attention: Neil W. Rust, Esq.

Telecopier No.: (213) 687-0758

 

If to Fabrica:

c/o The Dixie Group, Inc.

185 S. Industrial Blvd. SW

Calhoun, Georgia 30701

Attention: Mr. Gary A. Harmon

Telecopier No.: (706) 625-0782

with a copy to:



Witt, Gaither & Whitaker, P.C.

1100 SunTrust Bank Bldg.

Chattanooga, Tennessee 37402

Attention: Ralph M. Killebrew, Jr., Esq.

Telecopier No.: (423) 266-4138

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Severability. If any provision of this Agreement is found in binding
arbitration or by a court or other tribunal of competent jurisdiction to be
invalid or unenforceable, the attempt shall first be made to read the provision
in such a way as to make it valid and enforceable in light of the parties'
apparent intent as evidenced by this Agreement. If such reading is impossible,
the tribunal having jurisdiction may revise the provision in any reasonable
manner, to the extent necessary to make it binding and enforceable. If no such
revision is possible, the offending provision shall be deemed stricken from the
Agreement, and every other provision shall remain in full force and effect;
provided, however, that if Section 3(b) or Section 5 is deemed stricken from
this Agreement, then Employee shall be relieved of his obligations under this
Agreement (other than his obligations under Sections 7 and 8 of this Agreement).

(d) Taxes. Fabrica may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation. Employee shall be liable for the payment,
if any, of any federal, state or local taxes incurred by him as a result of any
benefits or payments made to him under this Agreement.

(e) Waivers. Employee's or Fabrica's failure to insist upon strict compliance
with any provision hereof shall not be deemed to be a waiver of such provision
or any other provision thereof. Any waiver of any provision of this Agreement,
including specifically the provisions of this Subsection, shall be valid only if
set forth in an instrument in writing signed on behalf of the party making the
waiver. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall much waiver constitute a continuing waiver unless otherwise expressly
provided.

(f) Additional Documents and Actions. Each of the parties hereto shall execute
and deliver any and all additional papers, documents and other assurances and
shall do any and all acts and things reasonably necessary in connection with the
performance of their obligations hereunder to carry out the intent of the
parties hereto.

(g) Entire Agreement; Modification. This Agreement contains the entire
understanding of Fabrica and Employee with respect to the subject matter hereof.
This Agreement, including specifically the provisions of this Subsection, may be
modified only in a writing signed by both parties.

(h) Binding Effect; No Third Party Beneficiaries. This Agreement shall bind and
benefit the parties and their respective heirs, devisees, beneficiaries,
grantees, donees, legal representatives, successors and permitted assigns.
Nothing in this Agreement shall be construed to confer any rights or benefits on
third-party beneficiaries.

(i) Construction. The parties have participated jointly in negotiating and
drafting this Agreement. If a question concerning intent or interpretation
arises, no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of authorship. Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all related rules and
regulations unless the context requires otherwise. Words importing the singular
number only shall include the plural and vice versa; words importing the
masculine gender shall include the feminine and neuter genders and vice versa.

(j) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument. In
proving this Agreement in any proceeding, it shall not be necessary to produce
or account for more than one such counterpart signed by the party against whom
such enforcement is sought. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.



IN WITNESS WHEREOF, Employee has hereunto set his hand and Fabrica has caused
these presents to be executed in their names on their behalf, all as of the day
and year first above written.

EMPLOYEE:





/s/ Royce R. Renfroe                 

Royce R. Renfroe



FABRICA:



FABRICA INTERNATIONAL



 

By: /s/ Scott D. Guenther              

Title: CFO                              



 

Attest: ___________________________



 

 

 

 